Citation Nr: 0302611	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  96-32 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a gynecological 
disability manifested by an abnormal Papanicolaou (PAP) 
smear.  

2.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from June 1992 to February 
1995.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In a decision 
dated in August 2000, the Board remanded the claims of 
entitlement to service connection for a gynecological 
disability manifested by an abnormal PAP smear and the issue 
of entitlement to service connection for hemorrhoids to the 
RO for additional development.  While the case was in remand 
status, the RO granted service connection for recurrent anal 
fissures, which had been claimed as hemorrhoids, and notified 
the veteran that this was a full grant of benefits on that 
service connection claim.  The issue of service connection 
for a gynecological disability manifested by an abnormal PAP 
smear has been returned to the Board for further appellate 
consideration.  

The Board notes that the report of a May 2001 VA general 
medical examination shows that the physician reported that 
his impression included PTSD (for which service connection 
has been granted based on a sexual assault in service).  In 
addition, the impression included chronic anxiety state, 
which the physician said was secondary to the veteran's PTSD, 
and inflammatory bowel syndrome, which the physician said was 
secondary to the anxiety that goes with the PTSD.  In 
addition, in the report of a May 2001 VA genitourinary 
examination, the same physician stated that his impression 
after examination and review of the veteran's history was:  
1. Chronic urethritis resulting in chronic and recurrent 
bladder outlet obstruction; and 2. Recurrent urinary tract 
infections secondary to diagnosis #1 in infancy, early 
adulthood, active duty and still now.  The physician 
commented that he was postulating that the veteran's 
persistent bladder outlet obstruction could very well have 
been aggravated by a sexual assault.  The statements by the 
VA physician in the two May 2001 VA examination reports raise 
multiple secondary service connection issues, which the Board 
refers to the RO for appropriate action.  

The Board will address the issue of entitlement to a rating 
in excess of 10 percent for PTSD in the remand that follows 
this decision.  


FINDINGS OF FACT

1.  All relevant evidence for equitable disposition of the 
issue on appeal decided herein has been obtained by the RO.  

2.  The medical evidence does not indicate that the veteran 
currently has a gynecological disability manifested by 
abnormal PAP smear, nor does the evidence show the presence 
of residuals of the in-service endocervical curettage.  


CONCLUSION OF LAW

A gynecological disability manifested by abnormal PAP smear 
or residuals of an endocervical curettage was not incurred in 
service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and regulations

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans' Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  This legislation is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002), and it essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim.  
The law also provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The law also includes new 
notification provisions, which require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The provisions of the law pertaining to the duty 
to notify and the duty to assist are codified at 38 U.S.C.A. 
§ 5103 and § 5103A, and the pertinent regulation may be found 
at 38 C.F.R. § 3.159 (2002).  

After reviewing this case, the Board is satisfied that the 
requirements of this new law and its implementing regulations 
have been met.  The record shows that in a letter dated in 
March 2001 the RO advised the veteran of the passage of the 
VCAA.  It also served to notify her that to establish service 
connection the evidence must show an injury or disease that 
began in service or an event in service causing injury or 
disease, a current physical or mental disability and a 
relationship between the current disability and an injury, 
disease or event in service.  In addition, through the 
statement of the case and the most recent supplemental 
statement of the case (SSOC), the veteran was informed of the 
specific law and regulations governing entitlement to the 
benefit she seeks, and in the recent SSOC, the RO provided 
the veteran the full text of 38 C.F.R. § 3.159 pertaining to 
notice and development requirements.  

The record shows that the RO requested that the veteran 
provide medical evidence from private health care providers 
and notified her that VA would obtain evidence kept by VA or 
any other federal government agency.  The veteran informed 
the RO of the names and addresses of her private physicians, 
and the RO obtained those records.  In addition, the RO 
obtained the veteran's post-service VA treatment records, and 
the veteran also has been provided a VA examination in 
connection with the claim.  The veteran has identified no 
other evidence, and she and her representative have been 
provided ample opportunity to present contentions and 
arguments pertaining to her claim.  Under these 
circumstances, it may be concluded that VA's obligation to 
provide appropriate notice to the veteran and to develop her 
claim has been satisfied.  See 38 C.F.R. § 3.159; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Certain chronic diseases, including 
malignant tumors, may be presumed to have been incurred 
during service if they become manifest to a compensable 
degree within a year after separation from active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  No conditions other than those listed in 38 C.F.R. 
§ 3.309(a) may be considered chronic for purposes of 
presumptive service connection.  38 C.F.R. § 3.307(a).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when evidence warrants 
direct service connection.  In this regard, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b).  The mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumption period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
as to which lay observation is competent.  See Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

Background

The veteran's service medical records show she had normal PAP 
smears in 1992 and 1993, but that an August 1994 PAP smear 
showed epithelial cell abnormality described as a low grade 
squamous intraepithelial lesion (mild dysplasia).  When the 
veteran was seen at a cervical clinic in October 1994, the 
physician observed a tongue of endocervical cells in a small 
area of the cervix, and he performed an endocervical 
curettage.  A PAP smear was done in January 1995, and VA 
records of a follow-up examination in October 1995 indicate 
that the January 1995 PAP smear was normal.  

When the veteran was seen by VA in October 1995, she gave a 
history of endocervical polyps, but at that time examination 
showed the cervix to be clear and the remainder of the 
gynecology examination was also negative.  A VA PAP smear in 
October 1995 showed normal cellular morphology.  

No clinical abnormalities were noted at a VA gynecology 
consultation examination in March 1996.  A PAP smear was done 
at that time, and the finding reported on cytopathology was 
squamous metaplasia and squamous cell atypia.  On follow-up 
in July 1996, the physician referred to the prior finding as 
ASCUS (atypical squamous cell of undetermined significance).  
There were no abnormalities on clinical examination, and a 
PAP smear in July 1996 showed acute inflammation.  A 
subsequent VA PAP smear in December 1997 was normal.  

The record includes reports of subsequent PAP smears obtained 
by the veteran's private physician in August 1999 and 
September 2000.  The PAP smears were within normal limits, 
and clinical gynecological examinations in August 1999 and 
September 2000 showed no abnormalities.  At a VA gynecology 
examination in May 2001, the physician found no abnormalities 
on clinical examination.  The impression was history of 
abnormal PAP smears, ASCUS.  The physician noted that recent 
PAP smears had been negative.  

Analysis

As the record shows that mild dysplasia of squamous cells was 
found on a PAP smear in service and was treated with 
endocervical curettage, the Board acknowledges that the 
veteran's claim for service connection for gynecological 
disability manifested by abnormal PAP smears is supported by 
medical evidence of the in-service incurrence of a disease or 
injury.  The veteran's next two PAP smears were normal.  One 
was late in service, and the other was within several months 
after the veteran's discharge from service.  Although VA PAP 
smears in March 1996 and July 1996 did show abnormalities 
with atypical squamous cells and what was described as acute 
inflammation, all subsequent PAP smears have shown normal 
cytology, and gynecology examinations have shown no clinical 
abnormalities.  

The medical evidence simply does not show a current diagnosis 
of any gynecological disability.  Although the evidence 
includes reports of abnormal PAP smears in March and July 
1996, multiple PAP smears since then have been normal, and 
there is no medical evidence of a nexus between the findings 
in 1996 and the dysplasia and curettage with reported 
cervical polyp removal in service.  Hickson elements (1) 
(medical evidence of current disability) and (3) (medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability) have therefore not been 
met.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  As discussed above, the 
Board concludes that a current gynecologic disability 
manifested by abnormal PAP smear does not exist, nor is there 
evidence of residuals of the in-service endocervical 
curettage.  For these reasons the Board finds that the 
preponderance of the evidence is against the service 
connection claim, and the benefit sought on appeal is 
accordingly denied.  

The Board notes that the veteran's representative has argued 
that the veteran has a current gynecological condition that 
is a direct result of the sexual assault she experienced 
during service and that all subsequent infections and/or 
irritations of the skin and genital area have a direct 
correlation to the sexual assault.  The representative cites 
the report of a May 2001 VA genitourinary examination as 
supporting this argument.  On review of the May 2001 
examination report, the Board observes that the physician did 
not identify the presence of any current gynecological 
disability.  The report shows that his impression after 
examination and review of the veteran's history was:  1. 
Chronic urethritis resulting in chronic and recurrent bladder 
outlet obstruction; and 2. Recurrent urinary tract infections 
secondary to diagnosis #1 in infancy, early adulthood, active 
duty and still now.  The physician commented that he was 
postulating that the veteran's persistent bladder outlet 
obstruction could very well have been aggravated by a sexual 
assault.  Although the physician discussed a possible 
relationship between sexual assault and aggravation of 
bladder outlet obstruction, he did not suggest that the 
sexual assault in service caused any current gynecological 
disability, nor did he identify any such disability.  The 
Board therefore concludes that the argument offered by the 
representative is not relevant to the claim of entitlement to 
service connection for a gynecological disability.  

ORDER

Entitlement to service connection for a gynecological 
disability manifested by an abnormal Papanicolaou (PAP) smear 
is denied.  




REMAND

Review of the record shows that in a rating decision dated in 
January 1996 the RO noted that a service medical evaluation 
board had determined that the veteran was unfit for further 
military duty due to PTSD.  The RO granted service connection 
for PTSD and assigned a 10 percent rating from the day 
following the veteran's separation from service in February 
1995.  Further, the RO continued the 10 percent rating in a 
rating decision dated in April 1996.  In a statement received 
at the RO in May 1996, the veteran expressed disagreement 
with the RO's decision on other issues and in addition stated 
that she had problems believing that she would be discharged 
from the military "for just a paltry 10 percent 
disability."  She stated that she believed that careful 
review of her medical records would support her claim.  The 
Board construes the veteran's statement as a notice of 
disagreement with the currently assigned 10 percent rating 
for PTSD.  

Since a notice of disagreement has been filed with respect to 
the 10 percent rating assigned for the veteran's PTSD, the RO 
must prepare a statement of the case (SOC) that addresses 
this issue.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  See also 38 C.F.R. § 19.29 (2002).  

Accordingly, this case is remanded for the following action:

The RO should issue a SOC regarding the 
issue of entitlement to a rating in 
excess of 10 percent for PTSD.  The 
veteran and her representative should be 
provided the opportunity to submit a 
substantive appeal.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



